Case 1:20-cv-02233-WJM-NYW Document 30 Filed 11/20/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-02233-WJM-NYW

  MALOW M. MAYEK,

          Plaintiff,

  v.

  CITY AND COUNTY OF DENVER, a municipality,
  SERGEANT JOSEPH A. RODARTE, in his individual capacity,
  DOUGLASS WATSON, in his individual capacity, and
  JAMES MARTINEZ, in his individual capacity,

          Defendants.


                       STIPULATED MOTION TO STAY PROCEEDINGS AND
                            CONTINUE SCHEDULING CONFERENCE


          Plaintiff MALOW M. MAYEK, by and through counsel, and Defendants, CITY AND

  COUNTY OF DENVER, SERGEANT JOSEPH A. RODARTE, DOUGLAS WATSON, and

  JAMES MARTINEZ, by and through counsel, submit their Stipulated Motion to Stay

  Proceedings and Continue Scheduling Conference pursuant to D.C.COLO.LCivR 16.6(a) in light

  of a recently scheduled mediation.

          1.      A telephonic Scheduling Conference is currently set for December 7, 2020 at 2:00

  p.m. The proposed Scheduling Order is due on or before November 30, 2020.

          2.      Pursuant to D.C.COLO.LCivR 16.6(a), in order to “facilitate settlement or

  resolution of the suit, the district judge … may stay the action in whole or in part during a time

  certain or until further order.”
Case 1:20-cv-02233-WJM-NYW Document 30 Filed 11/20/20 USDC Colorado Page 2 of 4




          3.      It is well established that “the power to stay proceedings is incidental to the power

  inherent in every court to control the disposition of the cases on its docket with economy of time

  and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

  In general, a stay is warranted upon a showing of good cause, to “protect a party or person from

  annoyance, embarrassment, oppression, or undue burden or expense.” See Fed.R.Civ.P. 26(c);

  Merrill Lynch, Pierce, Fenner & Smith Inc. v. Coors, 357 F. Supp. 2d 1277, 1280 (D. Colo. 2004).

          4.      On November 18, 2020, all parties agreed to attend mediation with the Honorable

  Bill Meyer at the Judicial Arbiter Group, which is set to occur on December 28, 2020.

          5.      In light of this development, the parties request a stay of this case in its entirety

  pending the outcome of mediation. The parties request a continuance of the December 7, 2020

  Scheduling Conference, and all deadlines associated therewith, until after the December 28, 2020

  mediation. The parties also request this Court stay the deadlines for the Defendants to respond to

  the Plaintiff’s Complaint to 14 days after the lifting of the stay in this matter, if necessary.

          6.      The parties assert that good cause has been shown for the Court to enter a brief stay

  of this matter in its entirety and proceeding with the Scheduling Conference would result in the

  parties expending time, resources, and expenses associated with Initial Disclosures, attending the

  Scheduling Conference, and the commencement of discovery that may ultimately be unnecessary

  should the case resolve in the upcoming weeks.

          7.      The December 7, 2020 Scheduling Conference was set after the Court granted

  Defendants’ Unopposed Motion to Vacate Scheduling Conference filed on September 29, 2020.

  [ECF Nos. 15 and 17].




                                                     2
Case 1:20-cv-02233-WJM-NYW Document 30 Filed 11/20/20 USDC Colorado Page 3 of 4




          8.      Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel is providing a copy of

  this stipulated motion to their clients.

          WHEREFORE, for good cause shown, the parties jointly and respectfully move the Court

  to enter a stay of proceedings pending the upcoming mediation and to continue the Scheduling

  Conference until after December 28, 2020 in the event mediation is unsuccessful.

                       Respectfully submitted this 20th day of November, 2020
   /s/ David Lane                                    /s/ Conor D. Farley
   David Lane                                        Conor D. Farley
   Killmer, Lane & Newman, LLP                       Denver City and County Attorney’s Office
   1543 Champa Street, Suite 400                     201 West Colfax Avenue
   Denver, CO 80202                                  Denver, CO 80202-5332
   Telephone: (303) 571-1000                         Telephone: (720) 913-3315
   Email: dlane@kln-law.com                          Email: conor.farley@denvergov.org
                                                     Counsel for Def. City and County of Denver

   /s/ Reid Allison                                  /s/ Sara L. Cook
   Reid Allison                                      Sara L. Cook
   Killmer, Lane & Newman, LLP                       Vaughan & DeMuro
   1543 Champa Street, Suite 400                     111 South Tejon, Suite 545
   Denver, CO 80202                                  Colorado Springs, CO 80903
   Telephone: (303) 571-1000                         Telephone: (719) 578-5500
   Email: rallison@kln-law.com                       Email: scook@vaughandemuro.com
                                                     Counsel for Defendant Joseph Rodarte



   /s/ Joseph J. Perkovich                           /s/ Andrew D. Ringel
   Joseph J. Perkovich                               Andrew D. Ringel
   Phillips Black, Inc.                              Hall and Evans
   P.O. Box 4544                                     1001 17th Street, Suite 300
   New York, NY 10163                                Denver, CO 80202
   Telephone: (212) 400-1660                         Telephone: (303) 628-3453
   Email: j.perkovich@phillipsblack.org              Email: ringela@hallevans.com
   Counsel for Plaintiff Marlow M. Mayek             Counsel for Defendant Douglass Watson




                                                 3
Case 1:20-cv-02233-WJM-NYW Document 30 Filed 11/20/20 USDC Colorado Page 4 of 4




                                           /s/ Eric M. Ziporin
                                           Eric M. Ziporin
                                           SGR, LLC
                                           3900 East Mexico Avenue, Suite 700
                                           Denver, CO 80210
                                           Telephone: (303) 320-0509
                                           Email: eziporin@sgrllc.com


                                           s/ Betsy L. Stewart
                                           Betsy L. Stewart
                                           SGR, LLC
                                           3900 East Mexico Avenue, Suite 700
                                           Denver, CO 80210
                                           Telephone: (303) 320-0509
                                           Email: bstewart@sgrllc.com
                                           Attorneys for Def. James Martinez




                                       4
